Citation Nr: 1401293	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-31 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to the service-connected lumbar degenerative disc and joint disease.

2.  Entitlement to an initial evaluation in excess of 20 percent for lumbar degenerative disc and joint disease.

3.  Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from June 1975 to June 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from May 2007 and March 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Falls, South Dakota.

In the substantive appeal received in October 2008, the Veteran requested a hearing on his appeal.  Later in December 2008, however, he withdrew his hearing request. 

In a December 2011 decision, the Board reopened and remanded the claim for service connection for depression and remanded the claim for a higher initial rating for a low back disability, to include the raised claim for a total disability rating based on individual unemployability (TDIU).  The Board in part requested that the RO obtain the Veteran's records from the Social Security Administration (SSA) and schedule him for an examination to determine the severity of his lumbar spine disability.  The RO obtained the SSA records and afforded him an examination in June 2012, and the report of that examination substantially complies with the remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's lumbar degenerative disc and joint disease has not resulted in forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 4 weeks during any 12-month period.  

2.  Resolving reasonable doubt in the Veteran's favor, throughout the rating period on appeal, his lumbar degenerative disc and joint disease has been manifested by radiculopathy of the left lower extremity with mild incomplete paralysis of the sciatic nerve.  

3.  In July 18, 2012 correspondence, the Veteran requested a withdrawal of his appeal with respect to the claim for a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for lumbar degenerative disc and joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for a separate 10 percent rating, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.124a, Diagnostic Code 8520 (2013).  

3.  The criteria for withdrawal of an appeal by the Veteran with respect to the claim for a TDIU have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran's claim for a higher rating arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist the Veteran in the development of the claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, VA post-service reports of VA treatment and examination, and SSA records.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with examinations in March 2008, July 2008, and June 2012 to determine the nature and severity of his disability.  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the VA examination report to be thorough and adequate upon which to base a decision on the claim.  The VA examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria. 

The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  But see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the veteran has disagreed with the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged" ratings (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

Since the August 23, 2007 effective date of service connection, the Veteran's lumbar degenerative disc and joint disease has been rated as 20 percent under Diagnostic Code 5237.  38 C.F.R. § 4.71a (2013).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine; a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2013).

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a maximum 60 percent rating is warranted where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months; and a 40 percent rating is warranted where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest and treatment prescribed by a physician.  38 C.F.R. § 4.71a (2013).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a (2013).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

After review, the Board finds that the Veteran's lumbar degenerative disc and joint disease has not resulted in forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The March 2008 VA examination found forward flexion to 50 degrees with pain at 45 degrees.  The July 2008 VA examination found forward flexion to 52 degrees.  The June 2012 VA examination found forward flexion to 50 degrees with pain at 50 degrees, with post-repetition forward flexion that was greater at 55 degrees.  In a July 2012 statement, the Veteran contested the June 2012 examiner's observation that there was no objective evidence of pain during range of motion testing.  However, the examiner noted pain at the ends of forward flexion, right lateral flexion, and left lateral flexion.  Thus, as previously found, the report remains adequate.  Lastly, VA medical records indicate that the Veteran has normal to slightly decreased range of motion of the lumbar spine but do not show that forward flexion was limited to 30 degrees or less.  There is no indication of ankylosis of the thoracolumbar spine.

The Board notes that the Veteran complained of flare-ups during the March 2008 examination, however, repetitive testing did not show additional fatigue, weakness, lack of endurance, or incoordination.  He complained of flare-ups during the July 2008 examination, but repetitive testing did not show pain, fatigue, weakness, lack of endurance, or incoordination, or further loss of range of motion.  He complained of flare-ups during the June 2012 examination, but repetitive testing again did not show further loss of range of motion.  In fact, forward flexion improved.  However, the examiner noted that the Veteran has functional loss and/or impairment of the thoracolumbar spine due to less movement than normal, weakened movement, and pain on movement.

Given the above, even considering functional loss due to pain and other factors, the Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Board finds that a higher evaluation is not warranted based on limitation of motion.

There is also no evidence that the Veteran's disability has resulted in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during any 12-month period.  He denied having any incapacitating episodes or being prescribed bedrest during the March 2008, July 2008, and June 2012 VA examinations and VA medical records do not show any such episodes.  The Board notes that a nurse practitioner provided a bedrest slip for use as needed in March 2008.  However, the Veteran has consistently denied incapacitating episodes and the evidence supports that denial.  As such, even though he was prescribed bedrest, there is no indication that he has had incapacitating episodes having a total duration of at least 4 weeks during any 12-month period.  Thus, a higher rating is not warranted based on incapacitating episodes.

However, the record shows that the Veteran's lumbar spine disability has been manifested by chronic neurologic manifestations in the left lower extremity.  VA medical records reflect complaints of neurologic symptoms in the left leg as early as May 2007.  In January 2008, he complained of pain radiating into the left buttock and a rubbery sensation in the leg, and examination found weakness in the left calf.  In February 2008, examination found decreased sensation to pin prick in the left leg and he was diagnosed with L4 radicular irritation.  Subsequent VA medical records indicate normal sensation and strength.  He complained of numbness and tingling in the left leg during the March 2008 examination, which found decreased sensation and mildly reduced strength, and he was diagnosed with radiculopathy of the left leg.  He complained of numbness in the left leg during the July 2008 examination and was found to have mildly decreased sensation in the left leg but intact strength.  He complained of mild numbness and tingling in the left leg during the June 2012 examination, but strength and sensation were intact and the examiner stated that clinical examination was negative for radiculopathy.  

The Board notes that the July 2008 VA examiner noted that review of the record indicated that the radiculopathy of the left lower extremity is related to a worker's compensation injury and not the service-connected disability.  However, the Board observes that the Veteran may also have radicular symptoms due to his service-connected lumbar spine disability.  To the extent that he does, those symptoms cannot be separated from the nonservice-connected injury and must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Resolving reasonable doubt in the Veteran's favor, the Board finds that, since the effective date of service connection, he has had radiculopathy of the left lower extremity that has been manifested by mild incomplete paralysis of the sciatic nerve.  Thus, a separate 10 percent rating is warranted for radiculopathy of the left lower extremity under Diagnostic Code 8520.  38 C.F.R. § 4.124a (2013).  With only mild symptoms, and no objective evidence of disability since the July 2008 examination, the radiculopathy does not more nearly approximate moderate incomplete paralysis of the sciatic nerve to warrant a higher 20 percent rating.

Although the Veteran was found to have decreased sensation in the right leg during the March 2008 examination, he was not diagnosed with radiculopathy of the right lower extremity at that time.  He has not since been diagnosed with radiculopathy of the right lower extremity and he denied any radicular symptoms in the right leg during the most recent June 2012 examination.  Thus, a separate compensable rating is not warranted for neurologic manifestations in the right lower extremity.

In conclusion, the Board has applied the benefit of the doubt in granting a separate 10 percent rating for radiculopathy of the left lower extremity associated with lumbar degenerative disc and joint disease; however, the preponderance of the evidence is against a higher rating for the lumbar spine disability itself or an even higher rating for the radiculopathy of the left lower extremity.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional Considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring a referral of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disabilities.  38 C.F.R. § 3.321(b)(1) (2013).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the Veteran's service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the disorders.  Although the Veteran is using a back brace, the symptom requiring such use, pain, is contemplated in the rating criteria.  There is no objective or subjective evidence of any disability symptom or factor of disability which is not encompassed within the assigned ratings.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.  

Even if the Board were to determine that the rating criteria were inadequate to address all of the effects of the Veteran's service-connected disabilities, his disabilities do not present exceptional or unusual circumstances.  There is no indication that his disabilities markedly interfered with employment.  There is also no indication his disabilities have resulted in frequent hospitalizations.  Thus, the Board declines to refer the matters for extra-schedular consideration. 

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to his service-connected disabilities.  As will be seen below, he has in fact withdrawn his appeal with respect to the claim for a TDIU.

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the veteran or by the authorized representative.  38 C.F.R. § 20.204 (2013).

In July 18, 2012 correspondence, the Veteran stated that he conceded the denial of a TDIU and had no argument.  In an August 3, 2012 memorandum, the RO asked the Veteran's representative to clarify whether that statement was a withdrawal of the claim for a TDIU.  In August 21, 2012 correspondence, the Veteran's representative confirmed that the Veteran was withdrawing his appeal for a TDIU.  Thus, the Board observes that the Veteran's July 18, 2012 correspondence was a request for a withdrawal of his appeal with respect to the claim for a TDIU.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Thus, the Board does not have jurisdiction to review the appeal as to that claim, and it must be dismissed.  


ORDER

An initial evaluation in excess of 20 percent for lumbar degenerative disc and joint disease is denied.

A separate 10 percent rating for radiculopathy of the left lower extremity is granted, subject to the provisions governing the award of monetary benefits.

The appeal with respect to the claim for a TDIU is dismissed.

REMAND

The Veteran seeks service connection for depression, on either a direct basis or as secondary to his service-connected lumbar degenerative disc and joint disease.  

In the remand portion of the December 2011 decision, the Board in part requested that the RO obtain the Veteran's service personnel records and schedule him for an examination to determine the nature, extent, and etiology of his depression.  

While the Veteran's service personnel records have been obtained, they appear to be incomplete, mainly showing just his record of assignments.  On review, the RO only requested pages from the Veteran's personnel file showing units and dates of assignment, participation in combat operations, wounds in action, awards and decorations, and official travel outside of the United States.  In the prior remand, the Board noted the Veteran's assertion that he received an unsatisfactory performance evaluation from being verbally abused and humiliated by a lieutenant.  As such, his performance evaluations could be relevant to his appeal.  Thus, the RO should obtain the Veteran's complete service personnel records, in compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran underwent an examination in June 2012, however, the report of that examination is inadequate.  The examiner diagnosed the Veteran with posttraumatic stress disorder (PTSD) and depression.  Although the examiner provided adequate opinions on whether the PTSD was related to service or the service-connected lumbar spine disability, the rationale for the opinions on depression are incomplete.  

As for whether the depression was related to service, the examiner stated that the depression is first documented many years after discharge from service, noting the Veteran's report of first seeking treatment in 1991.  The examiner did not discuss the Veteran's lay statements regarding the existence of symptoms since service or his assertion that the depression is due to the verbal abuse by a lieutenant.  Also, as noted above, the examiner did not have the Veteran's complete service personnel records for review.  Likewise, as for whether the depression is secondary to the lumbar spine disability, the examiner stated that there is no evidence that would link the onset or exacerbations of depression to pain associated with the lumbar spine disability.  However, as noted in the prior remand, a June 2007 VA treatment note reflects the examiner's opinion that it seems likely that the depression could have been exacerbated by the stress of the military experience.  Also, a March 2008 VA treatment note reflects that the Veteran had been feeling depressed due to worsening low back pain and a February 2009 treatment note shows that he was feeling better since his back was not hurting as much.  Lastly, a September 2008 letter from a private physician indicates that it is possible that the Veteran's worsening back pain is worsening his depression.  Thus, the RO should obtain an addendum that addresses the above.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete service personnel records.

2.  Then, arrange for the Veteran's claims file to be reviewed by the examiner who completed the June 2012 VA psychiatric examination for an addendum that addresses the following.

The examiner should render an opinion as to whether it is at least as likely as not that the Veteran's depression had its onset in or is etiologically related to service.  The examiner should consider any service personnel records obtained on remand, the Veteran's statements regarding the existence of symptoms since service, and the Veteran's report of being verbally abused by a lieutenant. 

The examiner should also render an opinion as to whether it is at least as likely as not that the Veteran's depression was caused or aggravated (permanently worsened beyond natural progression) by the service-connected lumbar spine disability.  The examiner should consider the June 2007, March 2008, and February 2009 VA treatment notes and the September 2008 letter from a private physician indicating that the Veteran's depression may have been aggravated by the lumbar spine disability.

The examiner should provide a clear rationale for all opinions expressed.  

If the examiner who completed the June 2012 examination is not available, then have another appropriate examiner review the record and provide the requested opinion.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and the return the claim to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


